DENIED and Opinion Filed January 8, 2020




                                                                    In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas
                                                         No. 05-19-01456-CV

                                           IN RE ARTIS GRANVILLE, Relator

                                 On Appeal from the 194th Judicial District Court
                                              Dallas County, Texas
                                     Trial Court Cause No. CC-17-05058-C

                                           MEMORANDUM OPINION
                                       Before Justices Myers, Molberg, and Nowell
                                                Opinion by Justice Myers
           Artis Granville has filed an original petition for writ of habeas corpus. Although styled as

arising from a civil suit he filed against his former attorney,1 the petition primarily addresses

alleged wrongdoing by the presiding judge and his former attorney in two criminal court cases.

Relator contends his former attorney should be charged with legal malpractice and both his

attorney and the trial court judge who presided over his criminal cases should be charged with

malicious prosecution, refusing him medical treatment, and forgery. Relator also requests civil

damages. We deny relief.

           A petition seeking a writ of habeas corpus must contain a certification stating that the

person filing the petition “has reviewed the petition and concluded that every factual statement in



     1
       The civil case was dismissed for want of jurisdiction by the justice court and then dismissed for want of prosecution by the county court at
law. On further appeal to this Court, relator voluntarily dismissed his civil appeal. See Granville v. Castillo, No. 05-18-00312-CV, 2018 WL
6322172 (Tex. App.—Dallas Dec. 4, 2018, no pet.).
the petition is supported by competent evidence included in the appendix or record.” TEX. R. APP.

P. 52.3(j). Relator’s pre-printed certification provides “I declare (or certify, verify, or state) under

penalty of perjury that the foregoing is true and correct and that this Petition for a Writ of Habeas

Corpus was placed in the prison mailing system on ______ (month, day, year).”2 Thus relator’s

certification does not comply with rule 52.3(j). See In re Butler, 270 S.W.3d 757, 758 (Tex.

App.—Dallas 2008, orig. proceeding).

            Additionally, rule 52.3(k)(1) requires the relator to file an appendix to the petition for writ

of habeas corpus that contains “a certified or sworn copy of any order complained of, and any

other document showing the matter complained of.” TEX. R. APP. P. 52.3(k)(1)(A). Rule 52.7(a)

requires the relator to file a record that contains “a certified or sworn copy of every document that

is material to the relator’s claim for relief and that was filed in any underlying proceeding” and “a

properly authenticated transcript of any relevant testimony from any underlying proceeding,

including any exhibits offered in evidence, or a statement that no testimony was adduced in

connection with the matter complained.” TEX. R. APP. P. 52.7(a).

            Although relator filed an appendix with his petition, the documents in the appendix are not

certified copies nor is there an affidavit that would verify them as sworn copies. See Butler, 270
S.W.3d at 758–59. Moreover, although relator complains about events that transpired during court

proceedings, relator has not provided a copy of a reporter’s record from the hearing. In a brief

filed in support of the petition, relator provides several pages of court transcripts, but it is unclear

what proceeding the pages came from and they are not certified in any manner. Without certified

or sworn copies of documents and a reporter’s record of the hearing, relator has not complied with

rules 52.3(k)(1)(A) and 52.7(a). See id.




    2
        The petition establishes that relator is not in prison.

                                                                  –2–
       Furthermore, to the extent relator seeks relief on his criminal cases, this Court does not

have original habeas jurisdiction in criminal matters. See TEX. CODE CRIM. PROC. ANN. art. 11.05;

TEX. GOV’T CODE ANN. § 22.221(d); In re Ayers, 515 S.W.3d 356, 356–57 (Tex. App.—Houston

[14th Dist.] 2016, orig. proceeding) (per curiam).

       As the party seeking relief, the relator has the burden of providing the Court with a

sufficient habeas record to establish his right to relief. Walker v. Packer, 827 S.W.2d 833, 837

(Tex. 1992) (orig. proceeding); Ex parte Occipenti, 796 S.W.2d 805, 808 (Tex. App.—Houston

[1st Dist.] 1990, orig. proceeding). Because relator has not authenticated his petition and the

documents in the record, has not provided a sufficient record, and complains primarily about

matters over which this Court lacks jurisdiction, we conclude he has not shown he is entitled to

habeas relief. See Butler, 270 S.W.3d at 758–59; In re Huitrado-Soto, No. 05-16-00515-CV, 2016
WL 2353898, at *1 (Tex. App.—Dallas May 3, 2016, orig. proceeding).

       We deny relator’s petition for writ of habeas corpus.




                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE


191456F.P05




                                               –3–